   Case 2:85-cv-04544-DMG-AGR Document 868 Filed 07/22/20 Page 1 of 1 Page ID #:39339




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
JENNY L. FLORES, et. al.
                                                                                                  CV 85-4544-DMG (AGRx)
                                                              Plaintiff(s)
                                       v.
                                                                                        ORDER ON APPLICATION OF NON-
WILLIAM BARR, et. al.
                                                                                      RESIDENT ATTORNEY TO APPEAR IN A
                                                           Defendant(s).                  SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hae Vice filed by
Cambria, Bridget                                                               of Aldea - The Pepole's Justice Center
Applicant's Name (Last Name, First Name & Middle Initial)                         532 Walnut Street
(610) 451-1792                  (484) 772-8003                                    Reading, PA 19601
Telephone Number                          Fax Number
bridget@aldeapjc.org
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
B.L.N., D.F.L.G., and W.B.



 Name(s) of Party(ies) Represented                                           � Plaintiff(s)   D Defendant(s) D Other:
 and designating as Local Counsel
Manisco, Brett M.                                                              of AKING GUMP STRAUSS HAUER & FELD LLP
Designee's Name (Last Name, First Name & Middle Initial)                          1999 Avenue of the Stars, Suite 600
                        (310) 229-1000      (310) 229-1001                        Los Angeles, CA 90067-6022
   SBN 318351
Designee's Cal. Bar No.         Telephone Number          Fax Number
bmanisco@akingump.com
                    E-Mail Address                                                 Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
  � GRANTED.
  D DENIED: D for failure to pay the required fee.
            D for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
            D for failure to complete Application:
            D pursuant to L.R. 83-2.1.3.2: D Applicant resides in California; D previous Applications listed indicate Applicant
              is regularly employed or engaged in business, professional, or other similar activities in California.
            D pursuant to L.R. 83-2.1.3.4; Local Counsel: D is not member ofBar of this Court; D does not maintain office in District.
                     D because----------------------------------
  IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                       □ be refunded □ not be refunded.
 Dated                    July 22, 2020
                                                                                       Dolly M. Gee, U.S. District Judge
G-64 ORDER (5/16)         ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                 Page 1 ofl
